ORDER

ROBERT E. JONES, District Judge:
The court has received defendant’s motion to vacate the sentence with supporting memorandum.
The defendant’s motion is denied. This court has recently ruled that a federal criminal conviction that precedes a judgment of forfeiture is not subject to challenge on double jeopardy grounds. See United States v. Martin Hobart Stanwood, 872 F.Supp. 791 (D.Or.1994) (copy attached). In this case, defendant entered a guilty plea to the criminal charges on April 13, 1994. His interest in the seized property was terminated by a judgment of forfeiture dated July 8, 1994. Under these circumstances, the criminal conviction does not constitute double jeopardy.
IT IS SO ORDERED.